UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1791



FAYE B. VANCE, Widow of Joseph Vance,

                                                        Petitioner,

          versus


APACHE COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR; OLD REPUBLIC INSURANCE
COMPANY,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(96-977-BLA)


Submitted:   July 2, 1998                  Decided:   July 16, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Faye B. Vance, Petitioner Pro Se. Mark Elliott Solomons, Thomas
Henry Odom, II, ARTER & HADDEN, Washington, D.C.; Patricia May
Nece, Helen Hart Cox, UNITED STATES DEPARTMENT OF LABOR, Washing-
ton, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board’s decision

and order affirming the administrative law judge’s denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1998). Our review of the record discloses that the Board’s decision

is based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board. Vance v.

Apache Coal Co., No. 96-977-BLA (BRB Apr. 25, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2